                                      Case 3:19-cr-01954-DCG Document 11 Filed 06/11/19 Page 1 of 1
AO 472 (Rev 09/08) Order of Detention Pending Trial


                                                                       UNITED STATES DISTRICT COURT
                                                               WESTERN DISTRICT OF TEXAS - EL PASO DIVISION

USA                                                                                        §
                                                                                           §          DETENTION ORDER PENDING TRIAL
vs.                                                                                        §          Case Number: EP:19-M-05538(1)MAT
                                                                                           §
(1) ELIZABETH RODRIGUEZ                                                                    §
      Defendant

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I conclude that the following facts require the detention of the defendant
pending trial in this case.

                                                                                  Part I - Findings of Fact

          (1)     The defendant is charged with an offense described in 18 U.S.C. § 3142(f)(1) and has been convicted of a               federal offense       state or local offense
                  that would have been a federal offense if a circumstance giving rise to federal jurisdiction had existed - that is:

                             a crime of violence as defined in 18 U.S.C. § 3156(a)(4) or an offense listed in 18 U.S.C. § 2332b(g)(5) for which the prison term is 10 years or more.
                             an offense for which the maximum sentence is life imprisonment or death.
                             an offense for which the maximum term of imprisonment of ten years or more is prescribed in *
                             a felony that was committed after the defendant had been convicted of two or more federal offenses described in 18 U.S.C.
                             § 3142(f)(1)(A)-(C), or comparable state or local offenses:
                             any felony this is not a crime of violence but involves:
                             a minor victim
                             the possession or use of a firearm or destructive device or any other dangerous weapon
                             a failure to register under 18 U.S.C. § 2250.

          (2)     The offense described in finding (1) was committed while the defendant was on release pending trial for a federal, state or local offense.
          (3)     A period of not more than five years has elapsed since the          date of conviction       release of the defendant from imprisonment for the offense
                  described in finding (1).
          (4)     Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no condition or combination of conditions reasonably assure the safety of (an) other
                  person(s) and the community. I further find that the defendant has not rebutted this presumption.

                                                                                  Alternate Findings (A)

          (1)     There is probable cause to believe that the defendant has committed an offense.
                           for which a maximum term of imprisonment of ten years or more is prescribed in
                           under 18 U.S.C. § 924(c).
          (2)     The defendant has not rebutted the presumption established by finding (1) that no condition or combination of conditions reasonably assure the appearance
                  of the defendant as required and the safety of the community.

                                                                                  Alternate Findings (B)

X         (1)     There is serious risk that the defendant will not appear.
          (2)     There is serious risk that the defendant will endanger the safety of another person or the community.


                                                                  Part II - Written Statement of Reasons for Detention

       I find that the credible testimony and information submitted at the hearing establishes by           clear and convincing evidence       X a preponderance
of the evidence that there is no condition or combination of conditions of release that will assure the presence of the defendant as required because the defendant abuses
drugs.


                                                                        Part III - Directions Regarding Detention

The defendant is committed to the custody of the Attorney General or a designated representative for confinement in a corrections facility separate, to the extent practicable, from
persons awaiting or serving sentences or held in custody pending appeal. The defendant must be afforded a reasonable opportunity to consult privately with defense counsel. On
order of United States Court or on request of an attorney for the Government, the person in charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

                                   11th day of June, 2019                                  ______________________________
                                           Date                                            MIGUEL A. TORRES
                                                                                           UNITED STATES MAGISTRATE JUDGE

*Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act (21 U.S.C § 951 et seq.); or (c) Section 1 of Act
of Sept. 15, 1980 (21 U.S.C. § 955a).
